271 S.E.2d 72 (1980)
In the Matter of David L. COLLINS.
No. 8021DC355.
Court of Appeals of North Carolina.
October 21, 1980.
*74 Atty. Gen., Rufus L. Edmisten by Asst. Atty. Gen., Nonnie F. Midgette, Raleigh, for the State.
Robert F. Johnson, Winston-Salem, for the respondent-appellant.
WELLS, Judge.
We note at the outset that respondent's unconditional discharge on 8 January 1980 does not moot this appeal. In re Hatley, 291 N.C. 693, 694-95, 231 S.E.2d 633, 634-35 (1977); In re Mackie, 36 N.C.App. 638, 244 S.E.2d 450 (1978).
To enter the commitment order the trial court was required to ultimately find two distinct facts, i. e., that the respondent was mentally ill and was dangerous to himself or to others. G.S. 122-58.1; see In re Doty, 38 N.C.App. 233, 234, 247 S.E.2d 628, 629 (1978). The trial court must determine that each finding is supported by clear, cogent and convincing evidence. G.S. 122-58.7(i). In its order the trial court must record the facts upon which its ultimate findings are based. Id.; In re Jacobs, 38 N.C.App. 573, 575, 248 S.E.2d 448, 449 (1978).
On appeal of a commitment order our function is to determine whether there was any competent evidence to support the "facts" recorded in the commitment order and whether the trial court's ultimate findings of mental illness and dangerous to self or others were supported by the "facts" recorded in the order. In re Underwood, 38 N.C.App. 344, 347-48, 247 S.E.2d 778, 781 (1978); In re Hogan, 32 N.C.App. 429, 433, 232 S.E.2d 492, 494 (1977). We do not consider whether the evidence of respondent's mental illness and dangerousness was clear, cogent and convincing. It is for the trier of fact to determine whether the competent evidence offered in a particular case met the burden of proof. In re Underwood, supra, 38 N.C.App. at 347, 247 S.E.2d at 781.
In the case sub judice, respondent contends that some of the evidence offered by petitioner was incompetent and that the remaining competent evidence was insufficient to support the facts recorded in the commitment order. Respondent also contends that the recorded facts were insufficient to justify the ultimate findings of respondent's mental illness and dangerousness. We disagree with both contentions.
Respondent first challenges the competency of the opinion evidence offered by petitioner's two expert witnesses, objecting to such expert witness testimony on two grounds. First respondent correctly states that competent expert testimony must be based on sufficient data and not mere conjecture or speculation. Dean v. Coach Co., *75 287 N.C. 515, 522, 215 S.E.2d 89, 94 (1975). Respondent also correctly argues that the premises underlying an expert's opinion must be made known to the trier of fact in order than the trier of fact may properly evaluate the opinion. Schafer v. R.R., 266 N.C. 285, 288-89, 145 S.E.2d 887, 890 (1966); Service Co. v. Sales Co., 259 N.C. 400, 414, 131 S.E.2d 9, 20 (1963). Thus respondent questions whether the short mental status examinations given to the respondent by each physician provided sufficient data to support the witnesses' expert opinions, and whether each physician's testimony adequately informed the trier of fact of that supporting data. In involuntary commitment proceedings out appellate courts have on occasion rejected psychiatric opinion evidence on both grounds mentioned above (lack of sufficient data on which to base an expert opinion, In re Hatley, supra, 291 N.C. at 699, 231 S.E.2d 633; expert's stated premises fail to justify stated conclusion, In re Hogan, supra, 32 N.C.App. at 434, 232 S.E.2d 492).
We hold that Dr. Rose's interview with respondent, though brief, is adequate to remove his opinion from the realm of mere conjecture or speculation. The special value of expert testimony is the ability of the expert to draw inferences which the finder of fact is incompetent to draw, McCormick, Evidence § 13, p. 29 (2d ed. 1972), therefore the finder of fact cannot always be expected to fully understand the basis of the expert's inferences even if the expert testifies at great length. See Rutherford v. Air Conditioning Co., 38 N.C.App. 630, 639, 248 S.E.2d 887, 894 (1978). Psychiatric evidence should not be excluded merely because the basis for such inferences seems less than compelling to the trier of fact.
The law must recognize that the usefulness of psychiatric evidence is not determined by the exactness or infallibility of the witness' science. Rather, it is measured by the probability that what he has to say offers more information and better comprehension of the human behavior which the law wishes to understand. The psychiatrist offers a hypothesis explaining a specific set of human thoughts, feelings, and actions. He then attaches values to the phenomena he describes: certain feelings are "normal," certain thoughts or actions are "pathological," certain behavior is "compulsive," other behavior is "free," etc. The legal usefulness of such hypotheses and values will depend less upon their scientific precision than upon their wisdom.
Diamond & Louisell, The Psychiatrist as an Expert Witness: Some Ruminations and Speculations, 63 Mich.L.Rev. 1335, 1341 (1965). It is for the trier of fact to determine the amount of wisdom in and the amount of weight to be given to the competent psychiatric evidence.
We now address the question of whether the evidence supported the trial court's finding of fact that respondent was dangerous to himself and others. The statutory provisions as to this requisite finding have undergone recent changes. With the enactment of Chapter 1408 of the 1973 Session Laws, effective 12 June 1974, the General Assembly rewrote the pertinent provisions of Article 5A of Chapter 122 in pertinent part as follows:
§ 122-58.1. Declaration of policy.-It is the policy of the State that no person shall be committed to a mental health facility unless he is mentally ill or an inebriate and imminently dangerous to himself or others ....
§ 122-58.2. Definitions.As used in this Article:
(c) The phrase `dangerous to himself,[2] includes, but is not limited to, those mentally ill or inebriate persons who are unable to provide for their basic needs for food, clothing, or shelter....
§ 122-58.7. District court hearing.
. . . . .

*76 (i) To support a commitment order, the court is required to find, by clear, cogent, and convincing evidence, that the respondent is mentally ill or inebriate, and imminently dangerous to himself or others....
The enactment of Chapter 915 of the 1979 Session Laws of the General Assembly completely rewrote G.S. 122-58.2, quoted below, to redefine the term "dangerous to himself," and to provide for the first time a statutory definition of the term "dangerous to others." The entire section as amended now provides as follows:
§ 122-58.2. Definitions.-As used in this Article:
(1) The phrase "dangerous to himself or others" when used in this Article is defined as follows:
a. "Dangerous to himself" shall mean that within the recent past:
1. The person has acted in such manner as to evidence:
I. That he would be unable without care, supervision, and the continued assistance of others not otherwise available, to exercise self-control, judgment, and discretion in the conduct of his daily responsibilities and social relations, or to satisfy his need for nourishment, personal or medical care, shelter, or self-protection and safety; and
II. That there is a reasonable probability of serious physical debilitation to him within the near future unless adequate treatment is afforded pursuant to this Article. A showing of behavior that is grossly irrational or of actions which the person is unable to control or of behavior that is grossly inappropriate to the situation or other evidence of severely impaired insight and judgment shall create a prima facie inference that the person is unable to care for himself; or
2. The person has attempted suicide or threatened suicide and that there is a reasonable probability of suicide unless adequate treatment is afforded under this Article; or
3. The person has mutilated himself or attempted to mutilate himself and that there is a reasonable probability of serious self-mutilation unless adequate treatment is afforded under this Article.
b. "Dangerous to others" shall mean that within the recent past, the person has inflicted or attempted to inflict or threatened to inflict serious bodily harm on another or has acted in such a manner as to create a substantial risk of serious bodily harm to another and that there is a reasonable probability that such conduct will be repeated.
By the same enactment, the General Assembly amended G.S. 122-58.1 and G.S. 122-58.7(i) to delete the word "imminently" in conjunction with the use of the word "dangerous". The present requirement, therefore, is for the District Court to find that the respondent is dangerous to himself and others; and the additional finding that the danger to himself or others is imminent, see In re Hogan, 32 N.C.App. 429, 232 S.E.2d 492 (1977); In re Salem, 31 N.C.App. 57, 228 S.E.2d 649 (1976); In re Carter, 25 N.C.App. 442, 213 S.E.2d 409 (1975), is no longer required.
Having found that there was competent evidence to support the facts recorded in the order, we now consider and reject respondent's contention that the recorded facts do not support the ultimate findings of mental illness and dangerousness to self or others. The testimony of respondent's parents that he deliberately cut himself with a knife and deliberately exposed himself to danger by sitting on the edge of a busy airport runway supports the finding that respondent was dangerous to himself. His patents' testimony that he kept an iron pipe and a hatchet under his bed and that through threats required his mother to sit in one chair and not move for two hours while he was screaming, shouting, and cursing and that he threatened to "bust" his mother's head if she called anybody supports the finding that he was dangerous to others. We hold that the facts recorded in the order are clearly sufficient to support the trial judge's conclusions.
*77 We hold that the order of the trial court must be and is
Affirmed.
ARNOLD and ERWIN, JJ., concur.
NOTES
[2]  The 1973 Revision contains no definition of the term "dangerous to others."